Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims  is the inclusion of the limitations of 

“a changing process, wherein a range in which the operation process uses, as the action variable, a value different from a value that maximizes an expected return related to the reward is defined as a return non-maximizing range, and, in a case in which the degree of deterioration of the vehicle is greater than or equal to a predetermined degree, the changing process changes the return non-maximizing range to a side on which the return non-maximizing range is expanded as compared to a case in which the degree of deterioration is less than the predetermined degree, and the update map outputs the updated relationship defining data so as to increase the expected return of a case in which the electronic device is operated in accordance with the relationship defining data.” in claim 1;

“define, as a return non-maximizing range, a range in which a value
different from a value that maximizes an expected return related to the reward is
used as the action variable, and in a case in which the degree of deterioration of the vehicle is greater than or equal to a predetermined degree, change the return non-maximizing range to a side on which the return non-maximizing range is expanded as 

“define, as a return non-maximizing range, a range in which a value
different from a value that maximizes an expected return related to the reward is
used as the action variable, and in a case in which the degree of deterioration of the vehicle is greater than or equal to a predetermined degree, change the return non-maximizing range to a side on which the return non-maximizing range is expanded as compared to a case in which the degree of deterioration is less than the predetermined degree, and wherein the update map outputs the updated relationship defining data so as to increase the expected return of a case in which the electronic device is operated in accordance with the relationship defining data.” in claim 9 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747